WELKER, District Judge.
Before such an order will be made, the defendant must make reasonable proof of the existence of such paper, its pertinency to the issue, and that it is in the possession of or under the control of the plaintiff.
The affidavit of the attorney of the defendant, stating that he believes, from reliable sources, of information and inquiry, that there is such a letter pertinent to the issue, and in possession of the plaintiff, is not such reasonable proof of the facts as to authorize such order, which is therefore refused.